PlERRON, J.,
concurring: I agree with the majority that the crime in question must be classified as a nonperson felony. However, I believe we need only cite to State v. Murdock, 299 Kan. 312, 319, 323 P.3d 846 (2014), where the court, after explaining the need to find the two prior out-of-state convictions must be scored as nonperson felonies states: “We recognize this rule results in the classification of all pre-1993 crimes as nonperson felonies — an outcome the State characterizes as unreasonable. But the solution to the State’s complaint sits with the legislature.”